DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2018/0012069 A1, herein referred as Chung).

Regarding claims 12, 14 and 17, Chung et al disclose an imaging system comprising:
In claim 12, having a plurality of photodiodes (PD) formed on the substrate; a gas permeable layer (pinhole mask with gas permeable holes) formed over the semiconductor substrate; and an air gap (See at least Figs 1, 4, 9-11 and 26-30) formed directly over the photodiodes and is covered by the gas permeable layer.  
In claim 14, the air gap is formed directly over one of the photodiodes (See at least Figs 1, 4, 9-11 and 26-30).
In claim 17: the air gap is configured as a trench isolation structure in the semiconductor substrate (See at least Figs 1, 4, 9-11 and 26-30).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15, 16 and 18 are rejected under 35 U.S.C103 as being unpatentable over Chung et al. (US 2018/0012069 A1, herein referred as Chung).

Regarding claim 13, although Chung et al lack an inclusion of inorganic material for the gas permeable layer as claimed, selecting a known available material for element/component of an optical system in order to provide suitable use for the system would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chung et al accordingly in order to provide better material for the pinhole mask or the gas permeable layer of the system.
Regarding claims 15 and 16, although Chung et al disclose the use of microlenses (1850) but lack an inclusion of formation of the microlenses as claimed, selecting a specific manner of forming elements/components in an optical system in order to provide suitable optics alignment for the system would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chung et al accordingly in order to provide more control to the signal modulation of the system.
Regarding claim 18, although Chung et al disclose the use of plural color filters (at least in paragraph [0061]- [0062]) but lack an inclusion relative arrangement with the air gap as claimed. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chung et al accordingly in order to provide more accurate filtering performances of the filters.


 

Allowable Subject Matter
	Claims 1-11, 19 and 20 are allowable over the prior art of record because the prior art of record fails to teach the method of making an image sensing system, among other features, comprising the forming air gaps by using energy to convert a hybrid organic and inorganic layer to a gas permeable layer and to sublimate the organic material through the gas permeable layer.  Also, the prior art of record fails to teach a method of manufacturing an image sensor, among other features, comprising the step of forming a gas permeable layer over the microlenses which formed over a semiconductor substrate with plurality of photodiodes formed in.
	


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Takahashi et al US 2014/0233039 A1 discloses a sensor comprising air-gap formed on a surface of the light receiving surface of a photodiode.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on (571)270-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878